DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because it should read “connecting to said back plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0679322 (“JP ‘322”) in view of US Published Application 2001/0030210 to Donine.
Regarding claim 1, JP ‘322 discloses a backpack providing enhanced storage and a carrier for holding a child (Figs. 1-3), said backpack comprising: a back plate (backpack A) having a first end (side of back plate facing rearward of the user) and a second end (side of back plate facing the user’s back), wherein said back plate comprises a first receptacle (1) for storing items, wherein said back plate comprises first shoulder straps (21) extending from said second end of said back plate (Fig. 2); a front plate (child carrier – Figs. 2-3) comprising front plate strap connectors (23) and top straps (41); connecting straps (22 right/left – Fig. 2) connected to the back plate, wherein a user puts on said first shoulder straps over his shoulder to use said back plate as a backpack (Fig. 3), and said top straps connect to said first shoulder straps creating a child receiving portion (Fig. 3), and wherein the user places a child in said child receiving portion between his body and said front plate for use as a carrier for holding the child (Fig. 3).  JP ‘322 fails to disclose strap openings.  However, Donine discloses a baby carrier including a strap connection that includes a strap opening and a connecting strap drawn through the strap opening (Annotated Fig. 1).  It would have been obvious to one of ordinary skill to have used Donine’s strap connection to secure the connecting straps (right/left sides of 22 – JP ‘322) to the back plate because it only involves a simple substitution of one known, equivalent strap connection element for another to obtain predictable results.  Further, the combination only involves constructing a formerly integral structure in various connected elements.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In the combination, the back plate comprises strap openings (Donine Annotated Fig. 1, right/left side of backpack), at said second end and connecting straps (22, right/left – Fig. 3, JP ‘322) drawing through said strap openings of said back plate, and wherein said front plate strap connectors (23 – JP ‘322) connect to said connecting straps (via buckles 23’).

    PNG
    media_image1.png
    279
    403
    media_image1.png
    Greyscale

			Donine Annotated Fig. 1
	Regarding claim 16, the combination from claim 1 discloses a method of providing a backpack for enhanced storage and holding a child, said method comprising steps of: providing a back plate (JP ‘322 – backpack A) having a first end (side of back plate facing rearward of the user – JP ‘322) and a second end (side of back plate facing the user’s back – JP ‘322), said back plate comprising a first receptacle (1 – JP ‘322) for storing items, said back plate comprising first shoulder straps (21 – JP ‘322) extending from said second end of said back plate, said back plate comprising strap openings (Donine Annotated Fig. 1, at right/left side of backpack) at said second end; providing a front plate (child carrier – JP ‘322 Figs. 2-3) comprising front plate strap connectors (23 – JP ‘322) and top straps (41 – JP ‘322); providing connecting straps (22 right/left – JP ‘322 Fig. 3) drawing through said strap openings of said back plate (Donine), allowing a user to put on said first shoulder straps over his shoulder to use said back plate as a backpack (JP ‘322 Fig. 3); connecting said front plate strap connectors to said connecting straps (JP’322 – Fig. 2); connecting said top straps to said first shoulder straps creating a child receiving portion (JP ‘322 Figs. 2-3); and placing a child in said child receiving portion between his body and said front plate for use as a carrier for holding the child (JP ‘322 Fig. 3).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘322 and Donine, further in view of WO 2004/100706 to Manoni.
Regarding claim 2, the combination fails to disclose how the first receptacle is accessed.  However, Manoni discloses a backplate (backpack in Fig. 4a) wherein said back plate comprises a first access section (fold over flap 3) allowing and restricting access to said first receptacle.  It would have been obvious to one of ordinary skill to have used a fold over flap in the combination because the modification only requires a simple substitution of one known, equivalent backpack closure element for another to obtain predictable results.
Claim(s) 3-5, 7-8, 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘322 and Donine, further in view of US Published Application 2007/0045370 to Hsieh.
Regarding claim 3, the combination from claim 1 fails to disclose a face plate.  However, Hsieh discloses an article carrier including a face plate (4 - Fig. 3), and wherein said face plate comprises a second receptacle (Fig. 3 - main compartment on 4 closed with the curved zipper) for storing items and provides enhanced storage with said back plate.  It would have been obvious to one of ordinary skill to have included a detachable bag in the combination to allow for carrying more or less items on the user’s back, when desired.
Regarding claim 4, the combination from claim 3 discloses wherein said back plate comprises a face plate receiving section (Hsieh Fig. 3 – area receiving the smaller pack 4) for receiving said face plate.
Regarding claim 5, the combination from claim 3 discloses wherein said face plate and said face plate receiving section connect via a zipper (Hsieh – 53).
Regarding claims 7 and 13, the combination from claim 3 discloses wherein said face plate comprises second shoulder straps (42 – Hsieh) allowing the user to use said face plate as a backpack independently from said back plate.
Regarding claim 8, the combination from claim 3 discloses wherein said face plate comprises a second access section (curved zipper for main compartment on 4 – Hsieh Fig. 3) allowing and restricting access to said second receptacle.
Regarding claim 11, the combination from claim 3 discloses a backpack providing enhanced storage and a carrier for holding a child (JP ‘322 Figs. 1-4), said backpack comprising: a back plate (backpack A – JP ‘322) having a first end (side of back plate facing rearward of the user – JP ‘322) and a second end (side of back plate facing the user’s back  - JP ‘322), wherein said back plate comprises a first receptacle (1 – JP ‘322) for storing items, wherein said back plate comprises a face plate receiving section (Hsieh Fig. 3 – area receiving the smaller pack 4) at said first end, wherein said back plate comprises first shoulder straps (21 – JP ‘322) extending from said second end of said back plate, and wherein said back plate comprises strap openings (Donine – Annotated Fig. 1 above, left/right sides of backpack) at said second end; a face plate (Hsieh – 4) having a first end (side of 4 facing behind the user – Hsieh) and a second end (side of 4 facing the user’s back – Hsieh), and wherein said face plate comprises a second receptacle (Hsieh Fig. 3 – main compartment on 4 closed with the curved zipper) for storing items, a front plate (child carrier – JP ‘322 Figs. 2-3) comprising front plate strap connectors (23 – JP ‘322) and top straps (41 – JP ‘322); and connecting straps (JP ‘322 – 22, right/left, Fig. 3) drawing through said strap openings of said back plate (Donine), wherein a user puts on said first shoulder straps over his shoulder to use said back plate as a backpack (Fig. 3), wherein said face plate connects to said back plate at said face plate receiving section (Hsieh Figs. 1-3) and provides enhanced storage with said back plate (faceplate (4 – Hsieh) increases the storage capacity); and wherein said front plate strap connectors connect to said connecting straps (via buckles 23’ – JP ‘322), and said top straps connect to said first shoulder straps creating a child receiving portion (Fig. 3 – JP ‘322), and wherein the user places in said child receiving portion a child between his body and said front plate for use as a carrier for holding a child (Fig. 3 – JP ‘322).
Regarding claim 12, the combination from claim 3 discloses wherein said face plate comprises a second access section (Hsieh Fig. 3 – curved zipper on 4) allowing and restricting access to said second receptacle.  The combination fails to disclose what access is provided for the first receptacle.  However, Hsieh discloses using zippers to access receptacles (see zippers on 4 in Fig. 3).  It would have been obvious to one of ordinary skill to have used a zipper on the back plate to allow and restrict access to the first receptacle because it would allow the user to access and secure items in the backpack as desired.
Regarding claim 17, the combination from claim 3 discloses providing a face plate (Hsieh – 4) having a second receptacle (main pocket of 4 closed with curved zipper) for storing items, said face plate connecting to said back plate (Hsieh Figs. 1-3).
Regarding claim 18, the combination from claim 12 discloses providing a first access section (Hsieh – zipper on 4, implemented into JP ‘322) for said back plate allowing and restricting access to said first receptacle; and providing a second access section (Hsieh – curved zipper on 4) for said face plate allowing and restricting access to said second receptacle.
Claim(s) 3, 6, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘322 and Donine, further in view of US Published Application 2007/0175941 to Berry.
Regarding claim 3, the combination from claim 1 fails to disclose a face plate.  However, Berry discloses an article carrier including a face plate (120 – Fig. 1A), and wherein said face plate comprises a second receptacle (Fig. 1A – main compartment in 120) for storing items and provides enhanced storage with said back plate.  It would have been obvious to one of ordinary skill to have included a detachable bag in the combination to allow for carrying more or less items on the user’s back, when desired.
Regarding claims 6 and 15, the combination from claim 3 discloses wherein said back plate comprises a face plate connecting strap (Fig. 1B – strap connected to buckle 46) to secure said face plate to said back plate.
Regarding claim 11, the combination from claim 3 discloses a backpack providing enhanced storage and a carrier for holding a child (JP ‘322 Figs. 1-4), said backpack comprising: a back plate (backpack A – JP ‘322) having a first end (side of back plate facing rearward of the user – JP ‘322) and a second end (side of back plate facing the user’s back  - JP ‘322), wherein said back plate comprises a first receptacle (1 – JP ‘322) for storing items, wherein said back plate comprises a face plate receiving section (Berry Figs. 1A, B – area receiving the smaller pack 120) at said first end, wherein said back plate comprises first shoulder straps (21 – JP ‘322) extending from said second end of said back plate, and wherein said back plate comprises strap openings (Donine – Annotated Fig. 1 above, left/right sides of backpack) at said second end; a face plate (Berry – 120) having a first end (side of 120 facing behind the user – Berry) and a second end (side of 120 facing the user’s back – Berry), and wherein said face plate comprises a second receptacle (Berry – main compartment of 120) for storing items, a front plate (child carrier – JP ‘322 Figs. 2-3) comprising front plate strap connectors (23 – JP ‘322) and top straps (41 – JP ‘322); and connecting straps (JP ‘322 – 22, right/left, Fig. 3) drawing through said strap openings of said back plate, wherein a user puts on said first shoulder straps over his shoulder to use said back plate as a backpack (JP ‘322 Fig. 3), wherein said face plate connects to said back plate at said face plate receiving section (Berry Figs. 1A, B) and provides enhanced storage with said back plate (faceplate (120 – Berry) increases the storage capacity); and wherein said front plate strap connectors connect to said connecting straps (via buckles 23’ – JP ‘322), and said top straps connect to said first shoulder straps creating a child receiving portion (Fig. 3 – JP ‘322), and wherein the user places in said child receiving portion a child between his body and said front plate for use as a carrier for holding a child (Fig. 3 – JP ‘322).
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘322 and Donine, further in view of US Patent 10,986,911 to Cotirla and US Patent 9,439,516 to Workman.
Regarding claim 9, the combination from claim 1 fails to disclose whether the back plate comprises a portable storage compartment.  However, Cotirla discloses a backpack child carrier wherein the back plate comprises a portable storage compartment (either of 52 or 60 are portable storage compartments).  It would have been obvious to one of ordinary skill to have included other compartments in the backpack because it would increase the carrying capacity of the backpack and would allow the user to separate items as desired.  The combination fails to disclose the front plate comprising a portable storage compartment.  However, Workman discloses a baby carrier including a front plate that comprises a portable storage compartment (410 is a portable storage compartment) for storing items.  It would have been obvious to one of ordinary skill to have included a storage compartment in the child carrier because it would increase the carrying capacity of the carrier.  
Regarding claim 19, the combination from claim 9 discloses providing a portable storage compartment for each of said back plate and said front plate for storing items (back plate compartments – 52/60 (Cotirla), front plate compartment – 410 (Workman)).
Claim(s) 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘322, Donine, and Hsieh, further in view of Cotirla and Workman.
Regarding claim 10, the combination from claim 3 discloses wherein said face plate comprises a portable storage compartment for storing items (Fig. 3 – compartment accessed via the straight zipper on 4, which is portable).  The combination fails to disclose whether the back plate comprises a portable storage compartment.  However, Cotirla discloses a backpack child carrier wherein the back plate comprises a portable storage compartment (either of 52 or 60 are portable storage compartments).  It would have been obvious to one of ordinary skill to have included other compartments in the backpack because it would increase the carrying capacity of the backpack and would allow the user to separate items as desired.  The combination fails to disclose the front plate comprising a portable storage compartment.  However, Workman discloses a baby carrier including a front plate that comprises a portable storage compartment (410 is a portable storage compartment) for storing items.  It would have been obvious to one of ordinary skill to have included a storage compartment in the child carrier because it would increase the carrying capacity of the carrier and would allow the user to separate items as desired.  
Regarding claim 14, the combination from claim 10 discloses wherein each of said back plate said face plate and said front plate comprises a portable storage compartment for storing items (back plate compartments – Cortirla 52/60; face plate compartment – Hsieh Fig. 3 – compartment on 4 accessed via the straight zipper; front plate compartment – 410, Workman).
Regarding claim 20, the combination from claim 10 discloses providing a portable storage compartment for each of said back plate, said face plate and said front plate for storing items (back plate compartments – 52/60 (Cotirla); face plate compartment – Hsieh Fig. 3 – compartment accessed via straight zipper on 4; front plate compartment – 410, Workman).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734